Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 27-61 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art has been found that meets the limitations of claim 27 calling for a method of testing an integrated circuit of a device, comprising: adjusting the force of at least one spring that connects a piston to a cylinder to level the piston relative to the cylinder, as further defined. Dependent claims 28-38 are also allowed.
The following is an examiner’s statement of reasons for allowance: No prior art has been found that meets the limitations of claim 39 calling for an apparatus for testing an integrated circuit of a device, comprising: a spring adjustment mechanism having a first portion secured to the piston and a second portion connected to a spring, the spring adjustment mechanism being adjustable to adjust a force of the spring and level the piston relative to the cylinder, as further defined. Dependent claims 40-50 are also allowed.
The following is an examiner’s statement of reasons for allowance: No prior art has been found that meets the limitations of claim 51 calling for a cartridge comprising: a spring adjustment mechanism, having a first portion secured to the piston and a second portion connected to a spring, the spring adjustment mechanism being adjustable to adjust a force of the spring and level the piston relative to the cylinder, as further defined. Dependent claims 52-61 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



June 3, 2022